DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after March 2013, was examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a fission reactor unit comprising: a radioactive element; a Co-59 layer; a NTAC; and a thermoelectric generator.  In fission the radioactive element releases neutrons to the Co-59 to breed Co-60.  The NTAC receives gamma rays from the fission, fission by-product, and bred Co-60 to generate DC power.  The thermoelectric generator, which generates DC power, receives thermal energy from the radioactive element and the NTAC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed 12 May 2020 did not include the listed non-patent literature reference to Murray ("Thermophotovoltaic converter design for radioisotope power systems", In AIP Conference Proceedings, vol. 738, no 1, pp 123-132, American Institute of Physics, 2004).  However, said reference was obtained, reviewed, and listed on form PTO-892.  No copy thereof is being provided to Applicant. 

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646